Wells, J.
(dissenting). I am not prepared to concur in the majority opinion in this case; it seems to me that the reasoning is faulty and the conclusion inequitable and unjust. If the Sheriff had money in his hands belonging to the debtor, he had a right to take it under his execution. This is admitted in Turner v. Fendell (1 Cranch, 45), in which the eminent Chief Justice argued that the money did not become the property of the execution creditor until it was actually paid him, but previous to its delivery it was a debt. While this reasoning was sound and in harmony with the strict rules of construction maintained at that time, it does not seem to me to accord with our more liberal practice under our statutory proceedings in aid of execution ; but, admitting its correctness, then, if it was a debt, the debtor had a right to pay it on the execution, under section 486 of the Code. It seems to me a gross injustice and wrong to compel a Sheriff who has honestly and fairly used Ms best endeavors to enforce all the judgments of the court, to suffer for so doing, and be required to pay a sum of money to *228the execution creditor which has already been applied to the payment of a valid judgment against him. I am fully aware that under the rigor and strictness of the old practice this has often been sanctioned, but I do not believe that it is in harmony with the more liberal policy of our present laws, and I am unable to find any decision of our Supreme Court that gives any sanction to this contention of the plaintiff in error.
The case of Scott et al. v. Smith (2 Kan. 438) does not touch this question in the least. This was an action brought against the plaintiff in error for the recovery of an amount due on a general deposit with the defendants as bankers. They answered that the balance had been levied upon by the sheriff under an execution against the plaintiff, and the court below held that, as the deposit was general, there was no specific money in the hands of defendant on which a levy could be made ; and this was sustained by the Supreme Court. No question was raised or involved as to the right of the sheriff to use money in his hands belonging to the execution debtor to pay the debt, and the reference to Turner v. Fendell (1 Cranch, 45) was solely upon the proposition that as the deposit was general there was no specific money upon which a levy could be made. In the case of Scott et al. v. Smith, supra, the court plainly intimates that if they had brought themselves within the provisions of section 475 — being our present section 486 — it would have been a complete defense, but they relied upon a levy, and afterwards asked to change their defense, which was not allowed.
The Supreme Court of Missouri, in Ex parte Ferle & Lewis (13 Mo. 467), and the Supreme Court of Tennessee, in Dolby v. Mullins ( 3 Humph. 437), held that money belonging to the judgment debtor in the *229hands of a sheriff may be used by him to satisfy an execution in his possession, and while I am willing to concede that the. weight of authority is the other way, it seems to me these are more in harmony with later laws and more correct theories.